DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 12/09/2020 were reviewed and are acceptable.
Specification
The specification filed on 12/09/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-9, 11, 16, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the discharge pipe” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “gradually” in claim 6 is a relative term which renders the claim indefinite. The term “gradually narrowed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation “the discharge pipe” in lines 2 and/or 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the stored antioxidant” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the fuel cell vehicle” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the fuel cell vehicle” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The term “smooth” in claim 20 is a relative term which renders the claim indefinite. The term “a smooth supply” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2009/0253001 A1).
Regarding claim 1, Ito discloses a fuel cell system (FC) comprising:
an antioxidant supply device (bubbler 20, [0064]) positioned at a predetermined location of a fuel processing system (FPS) for supplying hydrogen to a fuel cell stack (fuel supply system SS1, as shown in Fig 1); and
a controller (bubbler controller 30) configured to control the antioxidant to be supplied from the antioxidant supply device to the fuel cell stack (see [0076] which describes controlling antioxidant so as to hold their partial pressures at desirable levels, and which reasonably reads on controlling the supply of antioxidant).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2009/0253001 A1), as applied to claim 1 above, in view of Inamoto et al. (US 2019/0237779 A1).
Regarding claim 2, Ito discloses all of the claim limitations as set forth above.
Ito discloses that a first antioxidant supply device (bubbler 20) positioned at the predetermined location of the FPS in the antioxidant supply device is positioned on a hydrogen supply line of the FPS (as shown in Fig 1), but does not disclose an ejector, and therefore does not disclose the first antioxidant supply device being positioned upstream or downstream of an ejector on the hydrogen supply line of the FPS.
Inamoto et al. teaches a fuel cell system and fuel cell vehicle (Title).  Inamoto et al. teaches that a fuel gas supply apparatus (22) includes an injector (61) and ejector (64) for pressure regulation in the hydrogen supply channel ([0041]).
Ito and Inamoto et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize an injector and an ejector in the hydrogen supply line of Ito with the reasonable expectation that doing so would provide for pressure regulation, as suggested by Inamoto et al.  Accordingly, the skilled artisan would find it obvious that the first antioxidant supply device of Ito would be either upstream or downstream of an ejector because both are positioned on the same hydrogen supply line.
Regarding claim 12, modified Ito discloses all of the claim limitations as set forth above.
Modified Ito further discloses that the first antioxidant supply device comprises:
an antioxidant reservoir (container 21) in which antioxidant is stored ([0070]; also as shown in in Fig 3);
a discharge pipe (24) coupled to a bottom of the antioxidant reservoir (as shown in Fig 3; it is noted that the discharge pipe is reasonably “coupled” to the bottom of the container by virtue of assembly, i.e. the pipe and the bottom of the container are fixed relative to each other when assembled, and thus are reasonably “coupled”); and
a valve (C3) mounted on the discharge pipe (as shown in Fig 3) and configured to be open and shut in response to a control signal from the controller ([0075]).
Allowable Subject Matter
Claim(s) 3-5, 10, 13-15, and 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 6-9, 11, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a fuel cell system comprising:
(claim 3) wherein the controller is configured to determine that the antioxidant needs to be further supplied to the fuel cell stack when a predetermined time of operation of the fuel cell stack has expired or when a vehicle on which the fuel cell stack is mounted has reached a predetermined mileage;
(claim 4) an antioxidant reservoir positioned under a mixing chamber; and an antioxidant discharge pipe mounted on a partition wall while making the mixing chamber and the antioxidant reservoir communicate with each other;
(claim 13) a heater mounted on the antioxidant reservoir;
(claim 17) a hollow fiber membrane positioned within an antioxidant reservoir; and
(claim 20) wherein the controller is configured to additionally use certain state information to determine when the antioxidant needs to be further supplied to the fuel cell stack.
Ito (US 2009/0253001 A1) is considered to be the closest relevant prior art to dependent claims 3, 4, 13, 17, and 20.  Ito discloses most of the claim limitations as set forth above.
However, Ito does not disclose, teach, fairly suggest, nor render obvious the noted limitations for the following reasons:
(claims 3 and 20) Ito explicitly discloses that the antioxidant is maintained at desirable partial pressure for maintaining a high dew point with high precision ([0076]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards other antioxidant control criteria, e.g. mileage or stack current;
(claim 4) Ito explicitly discloses that an antioxidant reservoir and a mixing chamber are fluidly connected via a simple hole in the partition wall (as shown in Fig 3), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards a separate discharge pipe mounted on the partition wall;
(claim 13) Ito does not disclose any heater provided within the bubbler, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such; and
(claim 17) Ito explicitly discloses that air is humidified via a similar second bubbler (18), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards a hollow fiber membrane within the bubbler.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakai et al. (US 2019/0270392 A1) discloses a fuel cell vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/01/2022